Case 8:20-cv-00423-JLS-KES Document 18 Filed 06/08/20 Page 1 of 2 Page ID #:164




 1
 2                                                                     JS-6
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     JOHN EVANS AREK, an individual,        Case No. 8:20-cv-00423-JLS-KESx
12                                          HON. JOSEPHINE L. STATON
               Plaintiff;                   COURTROOM 10A
13
14        v.                                ORDER APPROVING
15 ACARA SOLUTIONS, INC., a                 STIPULATION OF DISMISSAL
                                            WITH PREJUDICE
16 corporation; MEDTRONIC, INC., a
   corporation; and DOES 1 through 50,
17 inclusive,
18             Defendants.
19
20
21
22
23
24
25
26
27
28
                                           1
                                              8:20-cv-00423-JLS-KESx
       ORDER APPROVING STIPULATION OF DISMISSAL WITH PREJUDICE
Case 8:20-cv-00423-JLS-KES Document 18 Filed 06/08/20 Page 2 of 2 Page ID #:165




 1        The Parties have filed a stipulation to dismiss this action with prejudice pursuant
 2 to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The stipulation is approved.
 3        This action is dismissed WITH PREJUDICE. Each Party is to bear its/his own
 4 costs and attorneys’ fees.
 5
 6
     Dated: 06/08/2020                              JOSEPHINE L. STATON
 7                                               Hon. Josephine L. Staton
                                                 United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                                              8:20-cv-00423-JLS-KESx
       ORDER APPROVING STIPULATION OF DISMISSAL WITH PREJUDICE
